Case Lar O2ZIZDC Document 20-1 Fifaed WEA 9 Phagd Piof 26

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wee ee ee ee ee eee ee ee eee x
UNITED STATES OF AMERICA, 3 AMENDED SIXTH FINAL
ORDER OF FORFEITURE
: (Stocks)
-V.- :
09 Cr. 213 (DC)
BERNARD L. MADOFF, :
Defendant. :
a te x
BACKGROUND

The Criminal Proceedings

WHEREAS, on or about June 26, 2009, the Court entered a Preliminary Order of
Forfeiture (Final as to the Defendant) (the “Preliminary Order”) as to BERNARD L. MADOFF,
the defendant (“MADOFF” or the “defendant”), which is incorporated herein by reference as if
set out in full;

WHEREAS, on June 29, 2009, the Court sentenced the defendant to, inter alia,
150 years’ imprisonment and criminal forfeiture in accordance with the terms of the Preliminary
Order;

WHEREAS, in the Preliminary Order, the Court imposed an aggregate money
judgment upon the defendant in the amount of $170.799 billion ($170 billion as to the First
Forfeiture Allegation and $799 million as to the Second Forfeiture Allegation), and ordered the
defendant to forfeit all of his right, title and interest in any and all property and other interests
belonging to, owed to or controlled in whole or in part by the defendant, and all property traceable
to such property, including, but not limited to, all right, title and interest of the defendant in the
property listed in Exhibit A attached hereto (the “Specific Property”),

The Stipulation and Order as to Ruth Madoff
WHEREAS, on June 26, 2009, the Court endorsed a Stipulation and Order

between the United States Attorney’s Office for the Southern District of New York and the
Case 1:09-¢F-00213-DE Bacument 266-1 isfed YORGA 9 ARE 914 26

NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED

THAT:

1, All right, title and interest in the Specific Property is hereby forfeited to the
United States of America for disposition according to law.

2 Pursuant to 21 U.S.C. § 853(n)(7), the United States shall and is hereby deemed
to have clear title to the Specific Property.

3. The United States Marshal Service shall take possession of the Specific Property
and dispose of the Specific Property in accordance with 21 U.S.C. § 853(n).

4. The net proceeds from the sale of the Specific Property shall be applied to the
Money Judgment imposed upon the defendant, in partial satisfaction thereof.

5. Nothing in this Sixth Final Order of Forfeiture (Stocks) shall affkct any property
subject to the Preliminary Order of Forfeiture other than the Specific Property, or any petition
asserting an interest in any such property.

6. The Court retains jurisdiction to take additional action, enter further orders, and
amend this and any future orders as necessary to implement and enforce this Sixth Final Order
of Forfeiture (Stocks).

i The Clerk of the Court shall forward three certified copies of this Sixth Final
Order of Forfeiture (Stocks) to Assistant United States Attorney Alexander Wilson, Chief of

the Money Laundering & Asset Forfeiture Unit, One St. Andrew’s Plaza, New York, New

 

York, 10007.
Nevewbe_ & > O1g SO ORDERED:
HONORABIE DENNY CHIN
UNITED STATES CIRCUIT JUDGE
SITTING BY DESIGNATION
